oO 7S NSN DR HM Be WD Be

NO N NO NHN NO NN RY Rm eet
wo YI WB CA PR WD NY | DT OO CO HT DR UH BSB WO NB SH BD

David L. Speckman, Esq., SBN 178180
SPECKMAN LAW FIR

1350 Columbia Street, Suite 503
SpeckmanAndAssaciates@amail.com
San Diego, CA 92101

Telephone: (619) 696-5151

Facsimile: (619) 696-5196

Attorney for Debtor MARGARITO VASQUEZ SANCHEZ

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

In re:
MARGARITO VASQUEZ SANCHEZ,
Debtor

 

 

 

Case No. 18-01740-LA13
Chapter 13

DECLARATION OF OZZY OKUDAN IN
SUPPORT OF DEBTOR'S
OPPOSITION TO MOTION FOR
RELIEF FROM AUTOMATIC STAY
FILED BY FRANKLIN CREDIT
MANAGEMENT CORPORATION AS
SERVICER FOR DEUTSCHE BANK

NATIONAL TRUST COMPANY
DATE: December 20, 2018
TIME: 2:00 PM
DEPT.: 2
1, Ozzy Okund, do declare as follows:
1. All facts set forth herein are true of my personal knowledge. If called as a

witness, | could and would competently testify hereto.

2. | have been working with Debtor for that last two months in regard to a

loan modification.

3. | have submitted all the documents as requested by the bank and awaiting

final bank approval.
MTT
nel

 
Oo Ff SN DR A BB WD Kom

NO NO NN NO KN RN KN RD RD we ww eh mh heh uma
So NY BH OH BP WD NY | DT OO fF SID HD A BP WY NYO & ©

 

4. The bank has instructed that all documentation for this modification is sent
via the USPS and not via facsimile or via email.

| declare under penalty of perjury under the laws of the State of California that
the foregoing is true and correct.

Executed this 20™ day of December, 2018 at 2 3¥6/ California.

   

 

 
